Citation Nr: 1100083	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  92-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder as a result of head trauma.

2.  Entitlement to an initial disability rating in excess of 30 
percent for a post-traumatic headache disorder.

3.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of trauma to the dorsolumbar region with 
myositis.

4.  Entitlement to a disability rating in excess of 20 percent 
for the residuals of a cervical spine injury.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth 
of Puerto Rico.

A February 1991 rating decision established a separate 10 percent 
disability rating for the residuals of a cervical spine injury, 
effective from December 18, 1984, and continued a 10 percent 
disability rating for the residuals of trauma to the dorsolumbar 
region with myositis in accordance with the findings of an 
October 1989 Board decision.  By correspondence dated in May 
1992, the Veteran perfected her appeal as to these matters.

In a February 1993 rating decision, the RO granted entitlement to 
a 20 percent disability rating for the residuals of a cervical 
spine injury, effective from December 2, 1991.  Although the RO 
did not address this issue in a subsequent Supplemental Statement 
of the Case, as a higher schedular disability rating is possible 
the issue of entitlement to an increased rating remains before 
the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a June 1994 rating decision, the RO denied entitlement to 
service connection for a psychiatric disorder and for loss of 
vision and denied reopening a service connection claim for 
headaches.  By correspondence dated in April 1995, the Veteran 
perfected her appeal as to these matters.  In February 2003, she 
withdrew her appeal as to the issue of service connection loss of 
vision.

A March 2000 hearing officer's decision granted entitlement to 
service connection for post-traumatic headaches.  A 10 percent 
disability rating was assigned effective from May 18, 1992.  By 
correspondence dated in June 2001, the Veteran perfected her 
appeal as to this matter.

In May 2002, the RO issued a rating decision increasing the 
Veteran's initial disability rating for her post-traumatic 
headaches from 10 to 30 percent.  The RO also increased her 
disability rating for her residuals of trauma to the dorsolumbar 
region with myositis from 10 to 20 percent, effective June 22, 
2001.  As a higher schedular disability rating is possible with 
respect to each of these disabilities, the claims of entitlement 
to increased ratings remain before the Board on appeal.  See AB, 
6 Vet. App. at 35.

In March 2005, the Board remanded these claims to RO via the 
Appeals Management Center (AMC), in Washington, DC.  The case is 
now returned to the Board.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
AMC, in Washington, DC.


FINDINGS OF FACT

1.  The most probative, i.e., competent and credible, evidence of 
record indicates the Veteran does not have an acquired 
psychiatric disorder.  

2.  Resolving the benefit of all reasonable doubt in her favor, 
the probative evidence of record establishes the Veteran's post-
traumatic headache disorder has been manifest by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability since the grant of service connection.  

3.  The probative evidence of record establishes the Veteran's 
service-connected residuals of trauma to the dorsolumbar region 
with myositis are not manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; nor is there any evidence 
of ankylosis of the thoracolumbar spine.  

4.  The probative evidence of record establishes the Veteran's 
service-connected residuals of a cervical spine injury are not 
severely limiting and are not manifested by forward flexion of 
the cervical spine 15 degrees or less; nor is there any evidence 
of ankylosis of the cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial 50 percent disability rating for 
a post-traumatic headache disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.27, 
4.124a, Diagnostic Code 8100 (2010).

3.  The criteria for a disability rating higher than 20 percent 
for the residuals of trauma to the dorsolumbar region with 
myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5021, 5291 (effective prior to September 
26, 2003); Diagnostic Codes 5235-5243 (effective September 26, 
2003).

4.  The criteria for a disability rating higher than 20 percent 
for residuals of a cervical spine injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003); Diagnostic Codes 5235-
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in October 2002 and May 2005, the RO and AMC 
advised the Veteran of the evidence needed to substantiate her 
claims and explained what evidence VA was obligated to obtain or 
assist her in obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that she submit any evidence in her possession that might 
substantiate her claims.  See 73 FR 23353 (Apr. 30, 2008).  It 
also deserves mentioning that the Veteran was apprised of the 
disability rating and downstream effective date elements of her 
claims in the May 2005 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007). 

However, the RO did not issue those VCAA notice letters prior to 
initially adjudicating the Veteran's claims, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But since providing that additional VCAA notice, 
the AMC has readjudicated her claims in the December 2008 
supplemental statement of the case (SSOC).  This is important to 
point out because if, as here, the notice provided prior to the 
initial adjudication of the claim was inadequate or incomplete, 
this timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating the 
claim - such as in a SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an opportunity 
to participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) made clear that a reviewing court, 
in considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative.  In Sanders, the Supreme Court rejected 
the lower Federal Circuit's framework (see Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors 
are presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an error 
is harmless through the use of mandatory presumptions and rigid 
rules rather than case-specific application of judgment, based 
upon examination of the record."  Id., at 1704-05.  Thus, it is 
clear from the Supreme Court's analysis that, while the Veterans 
Court may conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular case. 
Id.

For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

As to the issue of an increased disability rating for post-
traumatic headaches, the Veteran's claim arises from his 
disagreement with the initial disability rating following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated and additional notice is not required.  
Thus any defect in the notice provided to the Veteran is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records, service personnel records, 
private medical records, and VA evaluation and treatment records 
- including the reports of her VA compensation examinations 
assessing the severity of her service-connected disabilities at 
issue.  His most recent VA compensation exams were in August and 
September 2008, following and as a result of the Board's March 
2005 remand, and the report of these most recent examinations, 
along with those from years past also of record, provide the 
information needed to determine whether the current ratings are 
appropriate.  38 C.F.R. §§ 3.327, 4.2.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The Board is also satisfied there was substantial compliance with 
the March 2005 remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Service Connection for an Acquired Psychiatric Disorder 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic disorders may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.


As the Board noted in its March 2005 Remand, the Veteran 
contends, among other things, that she has an acquired 
psychiatric disorder that developed as a result of head trauma on 
March 30, 1982, when her jeep struck a tree.  Her service 
treatment records show she sustained injuries including a 
hematoma to the forehead and she reported she had been 
unconscious for a period of approximately 10 minutes.  A June 
1989 VA neuropsychological report noted that the reliability and 
validity of standard neuropsychological battery test results were 
questionable, but concluded that a diagnosis of mild organic 
mental disorder, secondary to concussion was strongly suspected.  
A June 1993 VA mental disorders examination report noted an Axis 
II diagnosis of organic personality syndrome secondary to head 
concussion.  It was also noted that the Veteran's claims folder 
had not been available for review.

In an April 1994 VA examination report, a board of two 
psychiatrists found, based upon a review of the Veteran's claims 
folder and medical records, that there was no evidence of a 
psychiatric disorder.  The report, in essence, stated the June 
1989 and June 1993 opinions were incorrect because there was no 
objective evidence of record that the Veteran received a head 
trauma.  As the Board noted in its March 2005 Remand, the April 
1994 report stating there is no objective evidence of trauma 
appears to be inconsistent with service treatment records showing 
the Veteran sustained a hematoma to the forehead in the March 30, 
1982, accident.  As the June 1989 and June 1993 reports were not 
apparently based upon a review of the evidence of record and as 
contemporaneous record demonstrate some degree of head trauma, 
the Board remanded the Veteran's claim for another VA examination 
and opinion.

The September 2008 VA compensation examination report indicates 
the examiner concluded there was no evidence indicating the 
Veteran had an acquired psychiatric (mental) disorder.  The 
examiner reviewed the Veteran's claims file and medical records 
in coming to this conclusion.  The report indicates that 
following service, the Veteran had no legal history, had obtained 
a bachelor's degree in education, and was a twice-divorced mother 
of two children with normal family relationships.  She described 
few social relationships; had leisure activities including going 
to the pool, taking walks, and attending family events; and had 
no history of suicide attempts, violence or assaultiveness, or 
issues associated with alcohol or substance use.  

The Veteran's significant non-psychiatric conditions were said to 
include acute upper respiratory infections, unspecified viral 
infections, abdominal pain, myalgia and myositis, varicose veins, 
intervertebral disk displacement, migraines, impaired fasting 
glucose, and a hysterectomy.  She reported having received 
treatment for a mental disorder "a very long time ago" and did 
not know the condition.  She had not been hospitalized for a 
mental disorder.

The report also concludes that there were no medical and/or 
psychiatric symptoms.  It indicates that upon examination, her 
general appearance was clean; her psychomotor activity was 
unremarkable; her speech was spontaneous; her attitude toward the 
examiner was cooperative; her affect was constricted; her mood 
was "stressed out;" her attention was intact, as she was able 
to do serial 7's and spell a word forward and backward; her 
orientation was intact as to person, time, and place; her thought 
process and content were unremarkable; there were no delusions; 
she understood the outcome of her behavior; her intelligence was 
below average; she did not understand she had a problem; there 
was no sleep impediment, hallucinations, inappropriate behavior, 
obsessive/ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts, or episodes of violence; she interpreted 
proverbs appropriately; her impulse control was good; she had the 
ability to maintain minimum personal hygiene; and she had no 
problems with activities of daily living. Her remote, recent, and 
intermediate memory were normal; and she was mentally competent 
and capable of managing her financial affairs.  

The Veteran had been employed fulltime as a United States Postal 
Service clerk for the past 10 to 20 years and she reported losing 
5 weeks' work in the past year due to her physical condition.  
Based on these findings, the examiner concluded the Veteran did 
not have a mental disorder.  Although there is competent medical 
evidence indicating she has this claimed disability, the Board 
remanded the Veteran's claim because the Board found the existing 
medical evidence to be inadequate.  The report of the September 
2008 VA compensation examination is thorough, well-reasoned, and 
based on an objective clinical evaluation of the Veteran.  Hence, 
the findings expressed therein have the proper foundation and 
predicate and, therefore, are entitled to a lot of probative 
weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).

Therefore, the Board finds the most probative, i.e., competent 
and credible evidence of record indicates the Veteran does not 
have an acquired psychiatric disorder.  Consequently, there is no 
current disability to causally relate or attribute to her period 
of active service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  For 
these reasons and bases, the preponderance of the evidence is 
against her claim - in turn meaning there is no reasonable doubt 
to resolve in her favor, and that this claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, concerning the claim for 
the post-traumatic headaches, the Board notes that the Veteran is 
appealing the initial assignment of a disability rating, and as 
such, the severity of the disability is to be considered during 
the entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Additionally, in determining the present level of a 
disability for any increased rating claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Post-Traumatic Headache Disorder

The Veteran's headache disorder has been rated at 30 percent 
since May 18, 1992,  
the effective date of service connection for this disability.  

The Veteran's headache disorder is evaluated under Diagnostic 
Code 8100.  This code provides a 30 percent disability rating for 
headaches with characteristic prostrating attacks occurring on 
average once a month over the last several months.  A higher, 
maximum rating of 50 percent may be assigned for headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

According to Webster's New World Dictionary of American English, 
Third College Edition (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."  A similar 
definition is found in Dorland's Illustrated Medical Dictionary 
(26th ed., 1985), p. 1079, in which "prostration" is defined as 
"extreme exhaustion or powerlessness".

The report of the Veteran's September 2008 VA compensation 
examination indicates she reported generalized or hemicraneal 
headaches, either side, of a pulsatile type, accompanied by 
photophobia, swelling of the eyes, and redness of the eyeballs.  
She reported a dull, steady-like grabbing sensation, measuring 
eight out of 10, with exacerbations and becoming severe, 
measuring 10 out of 10.  It indicates she reported prostrating 
headaches once a month.  She described her condition had been 
progressively worse and she was taking Fiercest and responding 
fairly to that treatment.  She reported no history of 
hospitalization or surgery, trauma to the central nervous system, 
or central nervous system neoplasm.  Her headaches were said to 
have occurred weekly over the past 12 months and less than half 
of her headaches were prostrating.  It indicates she reported her 
headaches lasted longer than two days.

The report indicates that upon physical examination and checking 
her vital signs, the Veteran's strength, muscle tone, and muscle 
bulk were normal; her light touch, pin prick, vibratory sense, 
position sense, fundoscopic exam, and mental status were normal.  
It indicates her cranial nerves were intact, reflexes were 
normal, cerebellar exam was normal, and there was no evidence or 
presence of chorea or carotid bruit.  

The report provides a diagnosis of chronic daily headaches, 
muscle contraction type, mixed with migraine features with 
clinical picture as described, suggesting transformed migraines, 
post-traumatic by history.  It indicates there are no significant 
effects on the Veteran's usual occupation.  It indicates the 
headaches prevent the Veteran from doing chores, shopping, 
exercising, participating in sports and recreation, and 
traveling; but they do not affect her ability with respect to 
feeding, bathing, dressing, toileting, or grooming.

Since, as mentioned, the present appeal arises from an initial 
disability rating, it is not the present level of disability that 
is the only concern, rather the entire period since the effective 
date of the award is to be considered to ensure that 
consideration is given to the possibility of staging the rating - 
that is, assigning separate ratings for separate periods of time 
based on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  

The report of the Veteran's July 2001 VA compensation examination 
indicates the Veteran reported her headaches were much more 
severe and that she was having one episode a week, lasting over 
three days, of prostrating headaches.  It indicates she reported 
having to interrupt all activity and rest or if at work, she will 
ask for sick leave and go home.  She reported that at times, she 
is not even able to drive and will have to be taken home.  She 
reported that she had been absent from work for four days and she 
gets no relief from the Parafon and only partial relief from 
Fioricet.  She added having a constant dull ache in between 
severe exacerbations.  She described being absent from work at 
least one to two days per month due to her headaches.  Physical 
examination revealed that she was alert; looked in pain; was 
oriented; was cooperative; and had fair memory, insight, and 
judgment.  It indicates there was no aphesia, apraxia, or 
agnosia; no cranial nerve impairment; normal gait; negative 
Romberg and tandem; and no dysmetria or dysinergia.  It indicates 
her sensory system was grossly normal and her deep tendon 
reflexes were symmetric.

The report of the Veteran's March 1994 VA examination indicates 
the Veteran reported headaches starting over the frontal area, 
the generalizing and radiating back to the cervical area, 
pulsatile in quality.  She reported they are accompanied by 
photophobia, nausea, and dizziness.  She described a constant 
dull ache, at times exacerbating and becoming severe.  The severe 
pain would last two to three days and the exacerbations occurred 
about twice a week.  She reported taking Parafon Forte and 
Fioricet for this condition and her headaches are prostrating 
four to five times per month.  She was not currently working, but 
was studying.  There was no aphesia, apraxia, or agnosia; no 
cranial nerve impairment; normal gait; negative Romberg and 
tandem; and no dysmetria or dysinergia.  Her sensory system was 
grossly normal and her deep tendon reflexes were symmetric.

Further concerning the extent of her headache symptoms, the 
Veteran asserts her headaches have interfered with her work.  
Concerning this, she has submitted a June 2005 letter from her 
supervisor indicating the Veteran's medical condition is 
negatively impacting her work performance.  She has also 
submitted her leave and earnings statement indicating she has 
used significant amounts of her sick leave.   

The Board notes the record contains many statements by the 
Veteran with respect to the frequency and severity of her 
headaches, generally tending to suggest they occur more often 
than once a week and that they interfere with her work 
performance.  Even as a layman, the Veteran is competent to 
provide evidence of her observable symptoms -including the 
severity of her headaches.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Furthermore, as her statements have been fairly consistent across 
the many years she has sought disability compensation for this 
condition, the Board finds her statements regarding her symptoms 
to be credible.  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (indicating the Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence).

The Board observes there has been some degree of variance in the 
frequency of the Veteran's prostrating attacks.  Nevertheless, 
Board finds that resolving the benefit of all reasonable doubt in 
her favor, the probative, i.e., competent and credible, medical 
and other evidence of record establishes the Veteran's service-
connected headaches have been manifest by very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability since the grant of service connection.  
Therefore, she is entitled to an initial disability rating of 50 
percent, the maximum schedular rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Dorsolumbar and Cervical Spine Disabilities

The Veteran filed her claim for an increase in her disability 
ratings for her service-connected residuals of trauma to the 
dorsolumbar region with myositis (dorsolumbar spine disability) 
and residuals of a cervical spine injury (cervical spine 
disability) in March 1990.  Each of these disabilities is 
currently rated as 20 percent disabling.

At the time she filed her claim in March 1990, the Veteran's 
cervical spine disability was rated under Diagnostic Code 5290, 
which provided a 10 percent disability rating for slight 
limitation of cervical spine motion; a 20 percent disability  
rating for moderate limitation of cervical spine motion; and a 
maximum 30 percent disability rating for severe limitation of 
cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Her dorsolumbar spine disability was rated under Diagnostic Code 
5291, which 
provided slight limitation of motion of the dorsal spine was to 
be rated as noncompensable; moderate limitation of motion of the 
dorsal spine was to be rated 10 percent disabling; and severe 
limitation of motion of the dorsal spine was to be rated 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.  As 
the Veteran's dorsolumbar spine disability is currently rated at 
20 percent, she could not be entitled to a higher rating under 
this diagnostic code.

Myositis was rated under Diagnostic Code 5021, which provides 
that myositis will be rated on limitation of motion of the 
affected part, as arthritis, degenerative.  Degenerative 
arthritis, established by X-ray findings, was rated on the basis 
of limitation of motion under the appropriate diagnostic code for 
the specific joint or joints involved.  38 C.F.R. § 4.71a; 
Diagnostic Code 5003.  

Since filing her claim, however, the criteria for rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claims in light of both the 
former and revised schedular rating criteria to determine whether 
increased ratings for the Veteran's spine disabilities are 
warranted.  As will be discussed below, however, only the second 
amendment pertains to her particular disabilities.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The first amendment pertaining to intervertebral disc syndrome, 
effective as of September 23, 2002, does not apply to this case 
because the Veteran's thoracolumbar spine disability does not 
include this condition.  The Board places significant probative 
value on the Veteran's VA examination reports, which make no 
reference to neurological findings consistent with intervertebral 
disc syndrome, such as underlying disc disease or associated 
sciatic neuropathy or radiculopathy involving the Veteran's lower 
extremities (manifested by radiating pain, numbness, etc.). The 
August 2008 report also indicates there have been no 
incapacitating episodes.  Therefore, the Board need only consider 
the most recent amendment to the rating criteria for the spine.

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:

A 30 percent disability rating is warranted where there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine;

A 40 percent disability rating is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine;

A 50 percent disability rating is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine; and

A 100 percent disability rating is warranted where there is 
unfavorable ankylosis of the entire spine.

Ankylosis is the immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].

In addition to the above criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare- ups, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board will consider the Veteran's dorsolumbar and cervical 
spine disabilities separately.

The report of the Veteran's August 2008 VA compensation 
examination provides the Veteran's thoracolumbar spine had ranges 
of motion of the following:  forward flexion of 70 degrees; 
extension of 20 degrees; lateral bending right of 20 degrees; 
lateral bending left of 30 degrees; lateral rotation right of 20 
degrees; and lateral rotation left of 20 degrees.  There was pain 
on motion at 70 degrees flexion; 70 degrees extension; 70 degrees 
lateral bending right and left; and 20 degrees rotation right and 
left.  The functional use was not additionally limited by 
fatigue, weakness, lack of endurance, incoordination, or 
repetition.  In summary, the functional limitations of the 
Veteran's thoracolumbar spine were 70 to 90 degrees for flexion; 
and 20 to 30 degrees extension, lateral bending, right and left, 
and rotation, right and left.  There was tenderness to 
palpitation at T4 and T5 and L4-L5 paravertebral muscles.  There 
was no muscle spasm or guarding severe enough to result in an 
abnormal gait, abnormal spinal contour, reversed lordosis or 
abnormal kyphosis.  There were no postural abnormalities, fixed 
deformity (ankylosis), or abnormality of musculature of the 
thoracolumbar spine.  

The report of the Veteran's September 2002 VA compensation 
examination indicates she had straight leg raising right and left 
of 80 degrees and negative Lesegue's sign bilaterally.  Her 
lumbar spine forward flexion was 70 degrees; she was able to 
squat and walk on toes and heels without difficulty; and there 
was mild spasm of the lumbar paravertebral muscles.

The report of the Veteran's July 2001 VA compensation examination 
indicates her ranges of motion of the lumbar spine were forward 
flexion of 60 degrees, backward extension of 10 degrees, and 
lateral flexions and rotations of 20 degrees.  There was no 
painful motion of the range of motion measured.  There was no 
objective evidence of painful motion on all movements of the 
dorsal and lumbar spine.  There was no dorsal and lumbar 
paravertebral muscle spasm.  It indicates was weakness of the 
left ankle dorsiflexor muscle, extensor hallucis longus, with the 
muscle strength graded 4 out of 5.  There was no tenderness to 
palpation of the lumbar paravertebral muscles.  There were no 
postural abnormalities of the back or fixed deformity.  There 
were no spasms.  She had a normal gait cycle; there is no muscle 
atrophy of the lower extremities; her knee jerks diminished +1 
bilaterally; she had absent ankle jerks bilaterally; she had 
positive straight leg raising and Lesegue's sign on the left leg 
and negative straight leg raising and Lesegue's sign on the right 
leg.

The report of the Veteran's April 1999 VA compensation 
examination indicates her ranges of motion of the lumbar spine 
were 80 degrees forward flexion, 20 degrees backward extension, 
20 degrees lateral flexions, and 20 degrees rotations.  There is 
painful motion on the last degree of the range of motion 
measured.  There is mild objective evidence of painful motion on 
all movements of the lumbar spine.  There is mild lumbar 
paravertebral muscle spasm.  There is no objective evidence of 
weakness of the legs with a normal muscle strength of five out of 
five.  There is mild tenderness to palpation on the lumbar 
paravertebral muscles.  There are no postural abnormalities of 
the back and there are no fixed deformities.  There is evidence 
of mild lumbar spasm.  She has a normal gait and no muscular 
atrophy of the lower extremities.  A electromyograph of the lower 
extremities and paravertebral muscles showed no evidence of 
lumbar radiculopathy.

The report of the Veteran's March 1994 VA compensation 
examination indicates she had cervico-dorsolumbar paravertebral 
muscle spasm with tenderness to palpitation.  She had loss of 
motion of the lumbar spine with lumbar flexion limited to 70 
degrees; lateral flexion limited to 10 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.

The report of the Veteran's June 1992 VA compensation examination 
indicates  there was some straightening of the lumbar lordotic 
curve and tenderness to pressure with evidence of moderate-severe 
spasms of the lumbar paravertebral musculature.  There was 
painful and limited movement and provides ranges of motion of 70 
degrees flexion, zero degrees extension, 10 degrees lateral 
flexion, and 30 degrees rotation, left and right.  Straight leg 
raising and knee extension elicits back pain at 70 and 140 
degrees bilaterally and there are no radicular signs.

Based on the above competent medical evidence, the Board finds 
the probative  evidence of record establishes the Veteran's 
service-connected dorsolumbar disability is not manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less; 
nor is there any evidence of ankylosis of the thoracolumbar 
spine.  Therefore, she is not entitled to a higher disability 
rating for her dorsolumbar spine disability.  See 38 C.F.R. § 
4.71a

The report of the Veteran's August 2008 VA compensation 
examination provides the Veteran's cervical spine had ranges of 
motion of the following:  forward flexion of 30 degrees; 
extension of 30 degrees; lateral flexion right of 30 degrees; 
lateral flexion left of 30 degrees; lateral rotation right of 45 
degrees; and lateral rotation left of 45 degrees.  There was pain 
on motion at 30 degrees flexion; 30 degrees extension; 30 degrees 
lateral bending right; and 45 degrees rotation right and left.  
Functional use was not additionally limited by fatigue, weakness, 
lack of endurance, incoordination, or repetition.  In summary, it 
indicates the functional limitations of the Veteran's cervical 
spine were 30 to 35 degrees for flexion, extension, and lateral 
flexion, right and left; and 45 to 80 degrees lateral rotation, 
right and left.  It indicates there were no postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
musculature of the cervical spine.  

The report of the Veteran's September 2002 VA compensation 
examination indicates her cervical spine had a normal range of 
motion with normal forward flexion, backward extension, and 
lateral movements.

The report of the Veteran's March 1994 VA compensation 
examination indicates she had cervico-dorsolumbar paravertebral 
muscle spasm with tenderness to palpitation.  She had loss of 
motion of the cervical spine with flexion limited to 30 degrees; 
lateral flexion limited to 10 degrees, bilaterally; and rotation 
to 30 degrees, bilaterally.

The report of the Veteran's June 1992 VA compensation examination 
indicates there was some straightening of the cervical lordotic 
curve and there was pain to pressure over the cervical, 
paravertebral, and upper back muscles, moderate-severe, with 
several tender fibrotic nodules.  There was painful neck movement 
and ranges of motion of 30 degrees flexion; 30 degrees extension; 
10 degrees lateral flexion, left and right; and 30 degrees 
rotation, left and right.

Based on the above competent medical evidence, the Board finds 
the probative medical evidence of record establishes the 
Veteran's service-connected cervical spine disability is not 
severely limiting and is not manifested by forward flexion of the 
cervical spine 15 degrees or less; nor is there any evidence of 
ankylosis of the cervical spine.  Therefore, she is not entitled 
to a higher disability rating for her cervical spine disability.  
See 38 C.F.R. § 4.71a

Extra-schedular consideration

Finally, the Board finds that the Veteran's headaches, 
dorsolumbar, and cervical spine disabilities do not warrant 
referral for extra-schedular consideration.  In exceptional cases 
where schedular ratings are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular evaluation is appropriate.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's headaches, dorsolumbar, and cervical 
spine disabilities.  Accordingly, the claims will not be referred 
for extra-schedular consideration 


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

A 50 percent disability rating for a post-traumatic headache 
disorder is granted, subject to the applicable criteria governing 
the payment of monetary benefits.

A disability rating in excess of 20 percent for the residuals of 
trauma to the dorsolumbar region with myositis is denied.

A disability rating in excess of 20 percent for the residuals of 
a cervical spine injury is denied.

REMAND

In December 2002, the RO issued a rating decision denying the 
Veteran's claim for TDIU.  In February 2003, the Veteran 
submitted a letter specifically referencing the December 2002 
decision, citing the denial of her claim for TDIU, and 
essentially disagreeing with the finding she was not 
unemployable.  The Board finds this statement sufficient to 
constitute a notice of disagreement with that December 2002 
rating decision.  However, the RO has not issued a Statement of 
the Case addressing this claim.  So the appropriate disposition 
of this claim is to remand, rather than merely refer, it to the 
RO via the AMC for a Statement of the Case and to give the 
Veteran an opportunity to perfect an appeal to the Board 
concerning this claim by also filing a timely substantive appeal.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall send the Veteran a Statement 
of the Case concerning her claim for TDIU. 
Advise her that she still needs to file a 
timely substantive appeal in response to this 
Statement of the Case to perfect an appeal to 
the Board concerning this additional claim.  
38 C.F.R. §§ 20.200, 20.302(b).  Also advise 
her of the time limit for perfecting the 
appeal of this additional claim.  Only if she 
perfects an appeal of this additional claim 
should it be returned to the Board for 
further consideration.

The Veteran need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


